﻿1.	 I am happy to express to you, Sir, the satisfaction of the Government of Ecuador upon your well-deserved election as President of the General Assembly at its thirty-second session. That decision represents an express recognition by the Assembly of the dynamic international career of Yugoslavia, as well as of your own qualities.
2.	I also wish to join in congratulating Mr. Hamilton Shirley Amerasinghe for the efficient and impartial way he led the deliberations of the General Assembly at its last session.
3.	My praise goes also to the Secretary-General of the United Nations, Mr. Kurt Waldheim, whose judicious re-election is the best proof of the wide support and general trust which his tireless efforts have earned him in the search for international peace, understanding and co-operation.
4.	I should also like to extend a cordial welcome to the two new Members of our Organization and wish them well on the road followed by free peoples: Viet Nam, which has reached complete independence after a relentless and heroic struggle over the last few generations, and Djibouti, now attaining full self-government, the administering Power having discharged its responsibilities towards it. The presence of these two States among us brings the United Nations closer to the ideal of universality which my country has always, at all times, most whole-heartedly supported.
5.	In the field of foreign relations, every day brings more evidence of the fact that political questions are closely linked to socio-economic matters. One can rightly state that there can be no peace in the world unless at the same time States are willing, on the one hand, to co-operate in solving  the problems stemming from international tension which are always a threat to mankind and a possible cause of armed conflict, or worse still, of a nuclear holocaust, and, on the other hand, to decide to work unceasingly in order to set international economic relations on a foundation of justice and equity and thus contribute to a reduction of the appalling gap between rich and poor peoples. While it is true that peace is the essence of order and the basis for the development of the nobler qualities of the individual, it is also the result of a desire for justice which must inspire all countries, large and small alike, for none can feel removed from the problems which are at the root of international tension, in political as well as economic matters.
6.	The United Nations is the contractual expression of this decision. As such, it must be involved in the review and negotiation of every question, whenever collective action proves to be the most appropriate way of stimulating the will to find solutions and thus paving the way towards peace and progress for mankind. For this reason, Ecuador has always sought to strengthen the world Organization, aware as it is of the fact that its fundamental task, as required by the Charter, is to be a centre for harmonizing the actions of nations in the attainment of common ends, these being the preservation and maintenance of international peace and security; the relaxation of international tension, based on the solution of existing problems by peaceful means; the matter of disarmament in general and the limitation of arms purchases; the achievement of effective international co-operation in solving international problems of an economic, social, cultural, or humanitarian nature; and the furtherance and promotion of respect for human rights and fundamental freedoms.
7.	Within the world Organization, to which Ecuador once again pledges its support, my country will continue, moreover, to follow a policy of friendship and co-operation with all others, on the basis of the principles of mutual respect and solidarity in dealing with the problems of mankind.
8.	The question of disarmament, one of the constant sources of concern to the United Nations, has been the focal-point of its debates and the object of the aspirations of all peace-loving peoples of the world.
9.	It is in the area of general and complete disarmament that the United Nations commitment to improve conditions for mankind is of the greatest importance; yet it is also the area where the least progress has been registered. The peoples of the world view with alarm the fact that a sum of more that $334 billion is spent on destruction every year, funds which could be put to much better use in improving the quality of life. The arms race, both nuclear and conventional, is an expensive aberration whose price, paid in terms of lives and universal regression, is the senseless offering that mankind makes to death and destruction.
10.	The new and deadly weapons, born of the fertile imagination of scientists, are designed to wipe out all trace of life by making it impossible for the civilian population to find shelter from them; yet these weapons carry the ironic advantage of sparing property.
11.	Ecuador believes that it is essential for the international community to give due attention to all the problems which are or could be a cause for the appearance of tensions or for a breach of the peace. The community's peace-keeping activity must prevent conflicts from worsening; it is everyone's responsibility to preserve and maintain international peace and security; it is the common duty to ensure that disputes arising between countries are settled reasonably and justly.
12.	While it is undeniably true that the major Powers carry the prime responsibility in this matter, it is nevertheless disquieting to note their growing tendency to handle questions of disarmament on a bilateral basis: this is a problem that affects all members of the international community and concerns their security interests. The small and medium-sized countries cannot remain indifferent and passive in matters of disarmament: such matters are not the preserve of specific Powers, or of the exclusive, but not excluding,  Atomic Club . The future and the very survival of mankind are at stake, and no one has been assigned the role of warden in deciding the fate of mankind.
13.	That is why people attach particular importance to what is happening in the United Nations. For this reason, Ecuador attaches particular importance to the next special session of the General Assembly on disarmament and sees it as a great opportunity to direct the efforts of all nations towards the search for solutions which will expedite the negotiations that have been aiming at general and complete disarmament under effective international control.
14.	For all these reasons, Ecuador has given close attention to the report prepared by the Group of Consultant Experts on the economic and social consequences of the arms race and of military expenditures . Acting with deep pacifist conviction, it has supported the resolutions pertaining to the banning of incendiary weapons and the need to put a stop to nuclear testing, to the banning of the use of chemical as well as bacteriological weapons and also of the development and manufacture of new types of weapons of mass destruction. Ecuador has supported the purposes and objectives of the Disarmament Decade and will continue to do so unconditionally.
15.	By virtue of its equatorial location, my country views with particular interest the scientific progress in the field of outer-space exploration; this opens up new prospects for the improvement of man's life on this planet. Ecuador hopes to become a member of the Committee on the Peaceful Uses of Outer Space and asks for the Assembly's support in order that its hopes in this regard may be fulfilled. We have already participated in the Committee's work as observers. In its Legal Sub-Committee this year
Ecuador once more stated its reasons for declaring, together with other equatorial States, its will to exercise its sovereignty over the segments of the geostationary synchronous orbit which are located above its continental, maritime and insular territory. We are determined to maintain this position despite any obstacle that may be put in our way, in regard to this matter of natural resources such as the geostationary orbit. I am bound also to state at this time that such an orbit is a separate and different entity from outer space, the latter- being a concept for which the States have not yet found a valid and satisfactory definition.
16.	A few days ago my country celebrated with Chile and Peru the twenty-fifth anniversary of the Declaration on the Maritime Zone which the three nations signed in Santiago on 18 August 1952; This Declaration proclaimed, as a norm of the international maritime policy of the signatories, that each of them wields exclusive sovereignty and extends its jurisdiction over the sea to a distance of 200 miles, the purpose being, first and foremost, to preserve the resources of the maritime zone for the benefit of their respective peoples. We are pleased that those principles proclaimed in Santiago have received universal support and that the countries of the entire world have made them an irreversible reality. Ecuador will continue to maintain its well- known position, as stated in all forums and especially at the Third United Nations Conference on the Law of the Sea, that it wishes to reaffirm its claims in this regard: they have become a national reality, established and applied for a quarter of a century, and they are in no way contrary to the jus communicationis, as it is practised by all countries around the world.
17.	On the question of the Middle East, Ecuador expresses its most sincere hope that Arabs and Israelis will gather as soon as possible around the negotiating table in Geneva. The tension in that part of the world has been most acute and has lasted for too long; the chances that this situation will degenerate into a major conflict increase with each passing day. Occupation by force does not create any rights; therefore the territories held must be returned promptly, and the work done to establish Israeli settlements in the occupied Arab zones must be undone. At the same time there must be full recognition of the State of Israel, created by the United Nations, just as the right of the Palestinian people to self-determination, independence and sovereignty and to an effective geographical location must also be recognized.
18.	The time has come for all people of Mediterranean culture to live together in peace, sharing the opportunity for progress in co-operation with all in the service of the people's interest; therefore it is essential that a global and just settlement of this problem be reached within the framework of the relevant resolutions of the Security Council and of the General Assembly.
19.	On the question of Cyprus, my country hopes that both Cypriot communities will reach an agreement, free from any external pressure or interference, that will enable them to live together in brotherhood and in peace. Ecuador pays tribute to the memory of the late Archbishop Makarios, President of Cyprus.
20.	My country condemns racial discrimination, which is a problem that has been overcome in our midst, and it energetically condemns apartheid as a crime against humanity. It further believes that the attitude of defiance and disregard for the United Nations resolutions on the part of South Africa creates a situation which threatens the integrity of the system of international law.
21.	Ecuador is concerned at the tense situation prevailing in southern Africa, which makes for a permanent state of insecurity and anxiety, not only in the whole area, but even at the world level. The continued illegal presence of South Africa in Namibia flouts the principles of the Charter and defies the resolutions of the world Organization. Ecuador therefore stresses once again the urgent need for strict compliance with Security Council resolution 385 (1976).
22.	My country is also following with close attention the developments in Zimbabwe. Faithful to its principles, it disapproves the continuing attitude of the white racist minority which, for many years, has prevented the majority of the population from exercising its right to decide its own future. It is therefore essential that new measures be taken to solve the problem and that Member States show the necessary political will to apply strictly the resolutions of the Security Council which provide for sanctions against that regime.
23.	A few days ago, the mandated officials of the American States met in Washington to solemnize by their presence the signature of new instruments concerning the Panama Canal. The negotiations that led up to this event represent a positive step forward towards the solution of one of the problems most adversely affecting relations between nations in the hemisphere. The President of the Supreme Governing Council of Ecuador, commenting on this historical and auspicious event, said:
 Besides putting an end to a serious international problem, the signing of the new treaties is a demonstration of the fact that through fair and honest negotiations, as well as through persistent peaceful dialogue, it is possible to settle the problems and disputes still outstanding in Latin America.
24.	Just as peace and security are inseparable, and breaches or threats of breaches thereof, wherever they may come from, affect and concern all members of the international community, so the disputes that divide these nations are a legitimate cause for concern not only for the parties directly involved, but also for most nations, particularly for those who live in the same region or continent, where a greater impact is felt from the harmful effects of straying from the path of co-operation and the potential consequences in terms of breaches of the peace that inevitably arise from those disputes that remain unresolved.
25.	The  spirit of Washington , particularly noteworthy because of the support it received from the whole of America in the solution of the question of Panama, must continue to inspire all those involved in other outstanding problems on our continent, in order to strengthen the atmosphere of full trust, perfect harmony and sincere co-operation that must exist among all peoples who build their future on the soil of the Americas.
26.	Ecuador therefore seeks, through a frank and cordial dialogue initiated with Peru, a goodwill agreement that would effect a satisfactory solution to its territorial claim, in line with the requirements of its national honour and of its destiny in the Amazon river basin.
27.	Respect for human rights and human dignity, both nationally and internationally, is a principle which is ingrained in the Ecuadorian nation.
28.	Ecuador deems the promotion of human rights to be a matter that does not exclusively concern each individual State, but involves the responsibility of the formally organized world community.
29.	My country believes that individual Member States, as well as the world Organization and the other international organizations, must see to it that human rights are fully observed; this excludes violence, torture and terror, and also poverty and its consequent subhuman conditions. We consider that the all important quality of human rights lies in their very universality. It should be possible to arrange, in the United Nations, for the yearly presentation of a report on the situation with regard to human rights; there would thus be a general critique, or a general expression of appreciation and encouragement, as the case may be— violation or observance—for the particular country' concerned. However, the present practice of preferential treatment, with obvious bias in some cases and significant silence in others, cannot continue without prejudice to the system.
30.	In any case, the subject of human rights is not in any way negotiable, and it must not. therefore, be used as a means of applying pressure for obtaining advantages in other fields of international relations, such as security, or economic and technical co-operation.
31.	Full protection of the human being is only possible through unrestricted observance of his civil, political, social, economic and cultural rights on the national level and, on the international level, through the establishment of a new international economic order, which will give effect, with equity and justice, to the safeguards enshrined in the Charter of Economic Rights and Duties of States.
32.	My country submitted its report on human rights to the appropriate organs of the international system, whose competence it recognizes. They in turn have shown satisfaction at the way human rights are observed in Ecuador and at the implementation of the legislation which protects them. They have also shown their satisfaction in respect of our plan for the legal restructuring of the State, whose implementation is progressing normally, and which will enable the Ecuadorian people to return to a constitutional regime in the near future.
33.	Ecuador reaffirms its firm decision in favour of the full implementation of the new international economic order and regrets that for lack of an agreement in the first half of the Decade, the world should have found itself witnessing dangerous confrontations that may affect the entire world population, unless the developed countries implement the measures laid down for reaching the specific objectives of the International Development Strategy.
34.	My Government endorses the principle that requires international economic relations to be based on the sovereign equality of all States, with the full and effective participation of all countries in finding the solution to world economic problems, and on the right of each country to adopt the economic and social system which it deems most appropriate. In that context, we ask for the speedy establishment of a fair and just price relationship between the prices of raw materials and of manufactured goods, while at the same time we encourage the influence of the producers' associations that are pursuing the same ends.
35.	Ecuador hopes to see international co-operation applied to the elimination of discriminatory practices against producers' associations in countries that export raw materials.
36.	The Charter of Economic Rights and Duties of States is an international instrument which makes it possible effectively to protect natural resources, which are the lifeline of future generations, and helps control the entry of foreign capital and technology, with full regard being given to the sovereignty and the laws of each State.
37.	Ecuador is aware of the problems caused by the shortage of energy which affect the world today, and of the projected cumulative effect of such shortages in the future; it therefore notes with interest the proposals of the Secretary-General to make a technical study of this factor of human progress, since my country is in the process of acquiring the technology and other necessary elements to produce nuclear energy for peaceful purposes, as befits its tradition and its international commitments.
38.	On the other hand, my country observes with concern the progress of negotiations on the Integrated Programme for Commodities within the framework of UNCTAD. The length of the negotiations relating to the commodities listed in the Integrated Programme is in itself evidence of the lack of political will on the part of the developed countries which, despite their protestations of goodwill, have not taken any significant steps to resolve, even partly, the current international trade crisis. Ecuador hopes that the negotiations on the Integrated Programme's common fund will be brought to a favourable conclusion and expects to see a consolidation of the required machinery to set such a programme in motion.
39.	My Government appeals to the stronger countries, asking them to show the necessary political will in the negotiations which are due to start next November, on the establishment of the common fund for financing commodity buffer stocks, which will benefit not only the weak countries, but also the world economy as a whole.
40.	Ecuador earnestly requests the political support of the international community to help bring the negotiations on the sugar and banana agreements, in particular, to an early conclusion, since it was noted, during the negotiations that took place in Geneva and Rome respectively, that the industrialized countries did not give the support necessary for the drafting and signature of such instruments.
41.	Looking back on the results of the negotiations that brought together industrialized and developing countries, particularly the North-South dialogue held during the Conference on International Economic Co-operation in Paris, it is disheartening to see how limited the results were in terms of basic global policy matters that might have opened better prospects for international economic relations. There can be no isolated policies applicable only to certain aspects of development, nor can there be only transitional measures that are mere palliatives to hunger, poverty and the unequal distribution of wealth, ever present in the world today.
42.	The North-South dialogue has not yet ended. Though it started in Paris, it will continue in its natural and universal forum, at the United Nations, which was established for consultation and negotiation and the search for global solutions by consensus likely to guide economic relations and encourage co-operation on the basis of justice.
43.	It is the responsibility of the present General Assembly to define a clear mandate and establish a forum for the negotiations that are to follow those initiated in Paris and bring them to a successful conclusion.
44.	My country has full confidence in the restructuring of the economic and social sectors of the United Nations; above all, it considers that the Economic and Social Council must be strengthened so that it may really become the most important operational arm of the international community, upon which the hopes of the needy peoples are founded. The Council must undertake specific tasks in order to rise to the great challenges of our time without dissipating it's action through subsidiary bodies. Its role must be strengthened constantly as the co-ordinator of action and the policy director of the United Nations system, faced as it is with the broad array of action by the specialized agencies of the system. Full use has not yet been made of the possibilities available under Articles 62, 63 and 64 of the Charter.
45.	In this regard, a matter of great concern is the total absence of representation by the Latin American countries at the top levels of the specialized agencies, and this does not meet the criteria of universality or of equitable geographical distribution at levels of real significance.
46.	Ecuador believes that the dynamic and respected presence of the international community is felt in the developing countries through the operational activities of the United Nations. Consequently, it endorses the process of strengthening of UNDP and of its function of co-ordination, in support of the plans formulated by Governments in exercise- of their sovereign rights; it also feels that the Resident Representatives should also be representatives of the Secretary-General.
47.	A serious cause for concern to Ecuador is the current of opinion that holds that resources should be reduced for the countries which have reached the midway point in the process of development, without withdrawing the sources of support from the most backward countries on the scale. Such a thesis cannot be accepted if it means withdrawal of international co-operation from the whole of the Latin American region is the very moment when it is making its most determined effort to find its way to well-being, with full utilization of its natural and human resources, while the technological gap keeps widening alarmingly, separating the advanced countries of the industrial world and those of our region which still depend on markets that offer unfair prices for our raw materials. Ecuador will resolutely oppose any action that implies technological neo-colonialism aimed at withdrawing resources from the Latin American region, on the pretext of concentrating those resources entirely on the world's poorest countries.
48.	Meanwhile, the undertaking by the major countries to contribute 1 per cent of their gross national product to the transfer of resources to the developing world, has still not been implemented, save for two or three rare, honourable exceptions. The major countries still remain deaf to this call for justice which requires such a transfer to be made for the safeguard of world peace, under the new international economic order. The aid received by the developing countries helps the great nations who supply this aid to discharge their duties of co-operation in our interdependent world. Thus it is that Latin America, for instance, has started to transfer to other countries, particularly to those that have most recently reached independence, the results of its experience of one and a half centuries of independent life and 32 years of persevering action within the United Nations system.
49.	Finally, I believe that it is necessary to underscore the activities relating to the drafting of a code of conduct for transnational corporations and the work of the United Nations Commission on Transnational Corporations, of which my Government has taken particular note. Ecuador confirms on this occasion that it is convinced that an instrument of such importance should be fully binding in law.
50.	Ecuador places its full trust in the United Nations, and in its responsibility in the matter of peace, understanding, international co-operation and the safeguards of coexistence for all countries, large and small. The world Organization offers the best, if not the last, historical opportunity for the survival and progress of the human race, and all countries—not only the great Powers—must use their energy and apply the full force of their will to achieve understanding, without wasting time over matters of procedure, in order to meet the closely interwoven, multiple challenge of insecurity, aggression and under-development, and thus bring about in our generation the realization of a world of justice and peace.
